DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art Jan et al. US Patent Application Publication 2015/0256213 teaches an antenna array comprising: a first plurality of reflectors, a second plurality of reflectors, a third plurality of reflectors (reflector terminals Par. 0035), a first plurality of antenna elements (620a Fig. 6B), a second plurality of antenna elements (620b Fig. 6B), a third plurality of antenna elements (620c Fig. 6B). However, the prior art does not fairly teach nor render obvious “wherein the first edge of each of the first plurality of reflectors is coupled to the second edge of another of the first plurality of reflectors”, “the second plurality of reflectors mounted to an end of the first plurality of reflectors”, “the third plurality of reflectors being mounted on the array such that the third plurality of reflectors are between the first plurality of reflectors and a base plate of the antenna array”, “wherein the first plurality of antenna elements and the second plurality of antenna elements are at a first level of the antenna array and the third plurality of antenna elements are at a second level of the antenna array, the first level being different from the second level and the second level being between 
Regarding Claim 14, the closest prior art Jan et al. US Patent Application Publication 2015/0256213 teaches an antenna array comprising: a first plurality of reflectors, a second plurality of reflectors, a third plurality of reflectors (reflector terminals Par. 0035), a first plurality of dipole antennas (620a Fig. 6B), a second plurality of dipole antennas (620b Fig. 6B), a third plurality of dipole antennas (620c Fig. 6B). However, the prior art does not fairly teach nor render obvious “a first plurality of reflectors arranged in a first shape, the shape comprising at least two faces and at least two edges”, “a second plurality of reflectors arranged at the at least two edges of the first plurality of reflectors”, “a third plurality of reflectors arranged in a second shape, the second shape comprising at least two faces and at least two edges”, “wherein the first plurality of antenna elements and the second plurality of antenna elements are at a first level of the antenna array and the third plurality of antenna elements are at a second level of the antenna array, the first level being different from the second level and the second level being between the first level and a base plate of the antenna array” and “a boresight of said second plurality of antenna elements is at an angle from a boresight of the third plurality of antenna elements” all in the arrangement as recited in the claim. Dependent claims 15-17 & 19 directly or indirectly depend from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845  

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845